Exhibit 10.2

 

EXHIBIT B

 

ROANOKE ELECTRIC STEEL CORPORATION

 

ANNUAL MANAGEMENT INCENTIVE PLAN

 

1. Purpose. The Roanoke Electric Steel Corporation Annual Management Incentive
Plan (the “Plan”) is intended to advance the interests of Roanoke Electric Steel
Corporation, a Virginia corporation (hereinafter the “Company”), and increase
shareholder value providing annual incentive awards in order to motivate
executive officers and key employees of the Company and its Subsidiaries to
perform to the best of their abilities, to attain performance goals relating to
the performance, growth, profitability and success of the Company and its
Subsidiaries and to encourage such individuals to remain in the employ of the
Company or a Subsidiary, as applicable. The Plan is intended to permit the grant
of Awards that qualify as performance-based compensation under Section 162(m) of
the Code.

 

2. Definitions. In this Plan document, unless the context clearly indicates
otherwise, words in the masculine gender shall be deemed to include a reference
to the female gender, any term used in the singular also shall refer to the
plural, and the following terms, when capitalized, shall have the meaning set
forth in this Section 2 unless a different meaning is plainly required by the
context:

 

(a) “Award” means, as to any Performance Year, a potential cash benefit payable
or cash benefit paid to a person in accordance with the terms and conditions of
the Plan

 

(b) “Beneficiary” means the person or persons designated in writing by the
Grantee as his beneficiary in respect of an Award; or, in the absence of an
effective designation or if the designated person or persons predecease the
Grantee, the Grantee’s Beneficiary shall be the person or persons who acquire by
bequest or inheritance the Grantee’s rights in respect of an Award. In order to
be effective, a Grantee’s designation of a Beneficiary must be on file with the
Company before the Grantee’s death. Any such designation may be revoked and a
new designation substituted therefor at any time before the Grantee’s death.

 

(c) “Board of Directors” or “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means the occurrence of any of the following events:

 

(i) any Person becomes the “beneficial owner” (as defined in Rule 13d-3 or Rule
13d-5 under the Securities Exchange Act of 1934, as amended (the “Act”)),
directly or indirectly, of 20% or more of the combined voting power of the
Company’s then outstanding voting securities;

 

(ii) the Incumbent Board ceases for any reason to constitute at least the
majority of the Board; provided, however, that any person becoming a director
subsequent to the effective date of the Plan (as set forth in Section 19) whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least 75% of the directors comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be, for purposes of this clause (ii), considered as
though such person were a member of the Incumbent Board;

 

(iii) all or substantially all of the assets of the Company are sold,
transferred or conveyed and the transferee of such assets is not controlled by
the Company (control meaning the ownership of more than 51% of the combined
voting power of such entity’s then outstanding voting securities); or



--------------------------------------------------------------------------------

(iv) the Company is reorganized, merged or consolidated, and the shareholders of
the Company immediately prior to such reorganization, merger or consolidation
own in the aggregate 51% or less of the outstanding voting securities of the
surviving or resulting corporation or entity from such reorganization, merger or
consolidation.

 

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred with respect to a Participant by virtue of any
transaction (i) which results in the Participant or a group of Persons which
includes the Participant, acquiring, directly or indirectly, 20% or more of the
combined voting power of the Company’s then outstanding voting securities; or
(ii) which results in the Company, any subsidiary or any profit-sharing plan,
employee stock ownership plan or employee benefit plan of the Company or any
subsidiary (or any trustee of or fiduciary with respect to any such plan acting
in such capacity) acquiring, directly or indirectly, 20% or more of the combined
voting power of the Company’s then outstanding voting securities. For purposes
of this section, the term “Incumbent Board” means the individuals who constitute
the Board as of the effective date of the Plan (as described in Section 19), and
the term “Person” has the meaning assigned to that term in Sections 3(a)(9) and
13(d)(3) of the Act.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Committee” means the Compensation Committee of the Board. Each member of
the Committee shall satisfy such applicable requirements as may be established
by the NASDAQ Stock Market. In addition, if any member of the Compensation
Committee does not qualify as an outside director for purposes of Section 162(m)
of the Code or as an independent director for purposes of the requirements
established by the NASDAQ Stock Market, if applicable, the other members (if at
least two) shall be deemed the Compensation Committee for purposes of the Plan.

 

(g) “Company” means Roanoke Electric Steel Corporation.

 

(h) “Covered Executive” means an individual who is determined by the Committee
to be reasonably likely to be a “covered employee” under Section 162(m) of the
Code as of the end of the Company’s taxable year for which an Award to the
individual will be deductible and whose Award would exceed the deductibility
limits under Section 162(m) if such Award is not Performance-Based Compensation.

 

(i) “Disability” or “Disabled” means having a total and permanent disability as
defined in Section 22(e) (3) of the Code.

 

(j) “Grantee” means an executive officer or key employee of the Company or a
Subsidiary to whom an Award has been granted under the Plan.

 

(k) “Performance Objective” means the goal or goals identified by the Committee
that will result in an Award if the target for the Performance Year is
satisfied.

 

(l) “Performance Year” means the fiscal year beginning November 1 and ending
October 31.

 

(m) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code and
the regulations thereunder.

 

(n) “Plan” means this Roanoke Electric Steel Corporation Annual Management
Incentive Plan, as set forth herein and as amended from time to time.

 



--------------------------------------------------------------------------------

(o) “Retirement” means retirement as defined under the Roanoke Electric Steel
Corporation Employees’ Profit Sharing Plan, as amended from time to time.

 

(p) “Shares” means shares of Common Stock of the Company.

 

(q) “Subsidiary” means a corporation, association, partnership, limited
liability company, joint venture, business trust, organization, or business of
which the Company directly or indirectly through one or more intermediaries owns
at least 50% of the outstanding capital stock (or other shares of beneficial
interest) entitled to vote generally in the election of directors or other
managers of the entity.

 

3. Administration.

 

(a) The Plan shall be administered by the Committee. The Committee shall have
all the powers vested in it by the terms of the Plan, such powers to include
authority (within the limitations described herein) to select the persons to be
granted Awards under the Plan, to determine the time when Awards will be
granted, to determine whether performance objectives and other conditions for
earning Awards have been met, to determine whether Awards will be paid at the
end of the Performance Year or deferred to a later date, and to determine
whether an Award or payment of an Award should be reduced or eliminated;
provided, however, that the Committee does not have the power to increase the
amount otherwise payable under an Award to a Covered Executive The Committee
shall have the authority to construe and interpret the Plan (except as otherwise
provided herein) and any agreement or other document relating to any Award under
the Plan, and shall exercise all other duties and powers conferred on it by the
Plan, or which are incidental or ancillary thereto. The Committee is authorized,
subject to the remaining provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make such determinations and interpretations and to take such action in
connection with the Plan and any Awards granted hereunder as it deems necessary
or advisable. All determinations and interpretations made by the Committee shall
be binding and conclusive on all persons participating in the Plan and their
legal representatives.

 

(b) The Committee may not delegate to any individual the authority to make
determinations concerning that individual’s own Awards, or the Awards of any
Covered Executive. Except as provided in the preceding sentence, the Committee
may delegate to one or more of its members authority (i) to select key employees
to receive Awards under the Plan, and (ii) to make all other determinations in
respect of such Awards. In addition, the Committee may delegate to an officer or
officers of the Company such administrative duties as it deems advisable and
such officer(s) may have the authority to execute and distribute agreements or
other documents evidencing Awards granted by the Committee under the Plan, to
maintain records relating to Awards and to take such other actions as the
Committee may specify, provided that in no case shall any such officer or
officer(s) be authorized to grant Awards under the Plan. References herein to
the Committee shall include any delegate described under this paragraph and any
action taken by such delegate within the scope of his delegation shall be deemed
for all purposes to have been taken by the Committee, except where the context
or the regulations under Code Section 162(m) otherwise require.

 

(c) The Committee, or any person to whom it has delegated duties as described
herein, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan (including
such legal or other counsel, consultants, and agents as it may deem desirable
for the administration of the Plan) and may rely upon any opinion or computation
received from any such counsel, consultant, or agent. Expenses incurred in the
engagement of such counsel, consultant, or agent shall be paid by the Company.

 



--------------------------------------------------------------------------------

(d) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

 

4. Eligibility. The Committee may grant Awards under the Plan to executive
officers and other employees of the Company whom the Committee determines to
have contributed or who can be expected to contribute significantly to the
Company or any subsidiary of the Company shall be eligible to receive Awards
under the Plan. The Committee shall have the power and complete discretion, as
exercised pursuant to Section 3, to select eligible executive officers and
employees to receive Awards and to determine for each recipient the amount of
the Award and whether all or part of it may be granted all or in part as Shares.

 

5. Awards, Limitations on Awards.

 

(a) Each Award granted under the Plan shall represent an amount payable in cash
by the Company to the Grantee upon achievement of one or more or a combination
of Performance Objectives in a Performance Year, subject to all other terms and
conditions of the Plan and to such other terms and conditions as may be
specified by the Committee. The grant of Awards under the Plan to Covered
Executives shall be evidenced by Award letters in a form approved by the
Committee from time to time which shall contain the terms and conditions, as
determined by the Committee, of a Grantee’s Award; provided, however, that in
the event of any conflict between the provisions of the Plan and any Award
letters, the provisions of the Plan shall prevail. An Award shall be determined
by multiplying the Grantee’s target percentage of base salary with respect to a
Performance Year by percentages based on applicable factors and the achievement
of Performance Objectives, subject to the discretion of the Committee as
provided in Section 6 hereof.

 

(b) Notwithstanding anything in the Plan to the contrary, the maximum amount of
an Award granted to any one Grantee in respect of a Performance Year shall not
exceed $2.0 million. This maximum amount limitation shall be measured at the
time of settlement of an Award under Section 7.

 

(c) Annual Performance Objectives shall be based on the performance of the
Company, one or more of its Subsidiaries or affiliates, one or more of its units
or divisions and/or the individual for the Performance Year. The Committee shall
use one or more of the following business criteria to establish Performance
Objectives for Grantees who are Covered Executives: total shareholder return,
revenue, gross profit, EBITDA (earnings before interest, taxes, depreciation and
amortization), EBIT (earnings before interest and taxes), operating income,
pre-tax earnings, net operating profit after taxes, net income, earnings per
share, gross margin, operating margin, net margin, operating cash flow, free
cash flow, return on assets, return on invested capital and return on equity.
The Performance Objective for any Covered Executive shall be sufficiently
specific that a third party having knowledge of the relevant facts could
determine whether the objective is met; and the outcome under the Performance
Objective shall be substantially uncertain when the Committee establishes the
objective. In the case of a Grantee who is not a Covered Executive, the
Committee may establish Performance Objectives using the criteria listed above
in this Section 5(c), or the Committee may use any other measure of performance
that it shall approve in its discretion.

 

6. Grant of Awards; Determination of Amounts Payable.

 

(a) The Committee shall grant Awards to any Grantees who are Covered Executives
not later than 90 days after the commencement of the Performance Year. If a
Covered Executive is initially employed by

 



--------------------------------------------------------------------------------

the Company or a Subsidiary after the beginning of a Performance Year, the
Committee may grant an Award to that Covered Executive with respect to a period
of service following the Covered Executive’s date of hire, provided that no more
than 25% of the relevant service period has elapsed when the Committee grants
the Award and the Performance Objective otherwise satisfies the requirements
applicable to Covered Executives. The Committee may select Grantees other than
Covered Executives for participation in the Plan and may grant Awards to such
Grantees at such times as the Committee may determine. In granting an Award, the
Committee shall establish the terms of the Award, including the Performance
Objective and the maximum amount that will be paid (subject to the limit in
Section 5) if the Performance Objective is achieved. The Committee may establish
different payment levels under an Award based on different levels of achievement
under the Performance Objective.

 

(b) After the end of each Performance Year, the Committee shall determine the
amount payable to each Grantee in settlement of the Grantee’s Award for the
Performance Year. The Committee, in its discretion, may reduce the maximum
payment established when the Award was granted, or may determine to make no
payment under the Award. The Committee, in its discretion, may increase the
amount payable under the Award (but not to an amount greater than the limit in
Section 5) to a Grantee who is not a Covered Executive. The Committee shall not,
however, have the power to increase the amount otherwise payable under any Award
to a Covered Executive. The Committee shall certify in writing, in a manner
conforming to applicable regulations under Section 162(m) of the Code, prior to
the settlement of each Award granted to a Covered Executive, that the
Performance Objectives and other material terms of the Award upon which
settlement of the Award was conditioned have been satisfied.

 

(c) The Committee may adjust or modify Awards or terms of Awards (1) in
recognition of unusual or nonrecurring events affecting the Company or any
business unit, or the financial statements or results thereof, or in response to
changes in applicable laws (including tax, disclosure, and other laws),
regulations, accounting principles, or other circumstances deemed relevant by
the Committee, (2) with respect to any Grantee whose position or duties with the
Company change during a Performance Year, or (3) with respect to any person who
first becomes a Grantee after the first day of the Performance Year; provided,
however, that no adjustment to an Award granted to a Covered Executive shall be
authorized or made if, and to the extent that, such authorization or the making
of such adjustment would contravene the requirements applicable to
Performance-Based Compensation. Without limiting the Committee’s authority under
other provisions of the Plan, but subject to express limitations of the Plan
including the one in Section 9, the Committee shall have the authority, in its
discretion, to accelerate an Award (after the attainment of the applicable
Performance Objectives, and to waive restrictive conditions for an Award
(including any forfeiture conditions, but not Performance Objectives), in such
circumstances the Committee deems appropriate, subject to the conditions of
Section 9 as to any Award that is intended to comply with the requirements of
Code Section 162(m). In the case of any acceleration of an Award after the
attainment of the applicable Performance Objectives, the amount payable shall be
discounted to its present value using an interest rate equal to Moody’s Average
Corporate Bond Yield for the month preceding the month in which such
acceleration occurs.

 

7. Settlement of Awards.

 

(a) Except as provided in this Section 7, each Grantee shall receive payment of
a cash lump sum in settlement of his or her Award, in the amount determined in
accordance with Section 6, as promptly as practicable following the time such
determination in respect thereof has been reached by the Committee. No Award to
a Covered Executive shall be settled until the shareholders of the Company have
approved the Plan in a manner that satisfies the requirements of Section 162(m)
of the Code.

 



--------------------------------------------------------------------------------

(b) Each Grantee shall have the right to defer his or her receipt of part or all
of any payment due in settlement of an Award under and in accordance with the
terms and conditions of any deferred compensation plan or arrangement of the
Company unless otherwise specified by the Committee.

 

8. Termination of Employment; Change in Control.

 

(a) Except as otherwise provided in any written agreement between the Company
and a Grantee, upon a Grantee’s death, Disability, Retirement, or termination of
employment without cause (as determined by the Committee in its sole discretion)
prior to the end of a Performance Year (other than a Performance Year in which a
Change of Control occurs), the Committee shall determine, in its sole discretion
and in such manner as it may deem reasonable, subject to Section 9, the extent
to which the Performance Objectives for the Performance Year or portion thereof
completed at the date of cessation of employment have been achieved, and the
amount payable in settlement of the Award based on such determinations. The
Committee may base such determination on the performance achieved for the full
year, in which case its determination may be deferred until following the
Performance Year. Such determinations shall be set forth in a written
certification, as specified in Section 6. Such Grantee or his or her Beneficiary
shall be entitled to receive settlement of such Award at the earliest time such
payment may be made without causing the payment to fail to be deductible by the
Company under Section 162(m) of the Code.

 

(b) In the event of a Change in Control during a given Performance Year (the
“Affected Performance Year”) then such Grantee shall receive, promptly after the
date of such Change in Control, an award for the Affective Performance Year as
if the Performance Objectives for such Performance Year had been achieved at
100%.

 

9. Status of Awards Under Section 162(m). It is the intent of the Company that
Awards granted to Covered Executives shall constitute Performance-Based
Compensation, if at the time of settlement the Grantee remains a Covered
Executive. Accordingly, the Plan shall be interpreted in a manner consistent
with Section 162(m) of the Code and the regulations thereunder. If any provision
of the Plan relating to a Covered Executive or any Award letter evidencing an
Award to a Covered Executive does not comply with, or is inconsistent with, the
provisions of Section 162(m)(4)(C) of the Code or the regulations thereunder
(including Treasury Regulation Section 1.162-27(e)) for Performance-Based
Compensation, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.

 

10. Transferability. Awards and any other benefit payable under, or interest in,
this Plan are not transferable by a Grantee except upon a Grantee’s death by
will or the laws of descent and distribution, and shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any such attempted action shall be void.

 

11. Withholding. All payments relating to an Award, whether at settlement or
resulting from any further deferral or issuance of an Award under another plan
of the Company in settlement of the Award, shall be net of any amounts required
to be withheld pursuant to applicable federal, state and local tax withholding
requirements.

 

12. Tenure. A Grantee’s right, if any, to continue to serve the Company as a
Covered Executive, officer, employee, or otherwise, shall not be enlarged or
otherwise affected by his or her designation as a Grantee or any other event
under the Plan.

 

13. No Rights to Participate or Settlement. Nothing in the Plan shall be deemed
to give any eligible employee any right to participate in the Plan except upon
determination of the Committee. Until the Committee

 



--------------------------------------------------------------------------------

has determined to settle an Award under Section 7, a Grantee’s selection to
participate, the grant of an Award, and other events under the Plan shall not be
construed as a commitment that any Award will be settled under the Plan. The
foregoing notwithstanding, the Committee may authorize legal commitments with
respect to Awards under the terms of an employment agreement or other agreement
with a Grantee, to the extent of the Committee’s authority under the Plan,
including commitments that limit the Committee’s future discretion under the
Plan, but in all cases subject to Section 9.

 

14. Unfunded Plan. Grantees shall have no right, title, or interest whatsoever
in or to any specific assets of the Company, or to any investments that the
Company may make to aid in meeting its obligations under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Grantee, beneficiary, legal
representative or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company. The Company shall not be required to establish any special or separate
fund, or to segregate any assets, to assure payment of such amounts. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

 

15. Other Compensatory Plans and Arrangements. Nothing in the Plan shall
preclude any Grantee from participation in any other compensation or benefit
plan of the Company or its Subsidiaries. The adoption of the Plan and the grant
of Awards hereunder shall not preclude the Company or any Subsidiary from paying
any other compensation apart from the Plan, including compensation for services
or in respect of performance in a Performance Year for which an Award has been
made. If an Award to a Covered Executive may not be settled under the terms of
the Plan, however (for example, because the Covered Executive has not achieved
the Performance Objective or because shareholders have not approved the Plan),
neither the Company nor a Subsidiary may pay any part of the Award to the
Covered Executive outside the Plan.

 

16. Absence of Liability. A member of the Board of Directors or a member of the
Committee or any officer of the Company shall not be liable for any act or
inaction hereunder, whether of commission or omission.

 

17. Amendment and Termination of Plan. The Board may amend the Plan from time to
time (either retroactively or prospectively), and may suspend or terminate the
Plan at any time, provided that any such action shall be subject to shareholder
approval if and to the extent required under the Code or by the NASDAQ Stock
Market, shareholders must approve amendments that (i) would modify the
requirements as to eligibility for participation in the Plan or (ii) materially
increase the benefits accruing to eligible persons under the Plan, or expand the
types of Awards provided under the Plan. Notwithstanding the foregoing, the
Board may unilaterally amend the Plan and the types of Awards as it deems
appropriate to ensure compliance with any requirements established by the NASDAQ
Stock Market, if applicable, and to cause the Plan and any Awards to meet the
requirements of the Code and regulations and other interpretation and guidance
issued thereunder, including but not limited to Code section 409A.

 

18. Governing Law. The Plan, Awards granted hereunder, and actions taken in
connection herewith shall be interpreted and construed in accordance with the
laws of the Commonwealth of Virginia (regardless of the law that might otherwise
govern under applicable Virginia principles of conflict of laws), and applicable
federal law.

 



--------------------------------------------------------------------------------

19. Effective Date. The Plan shall be effective as of November 1, 2004;
provided, however, that the Plan shall be subject to approval of the
shareholders of the Company at an annual meeting or any special meeting of
stockholders of the Company before settlement of Awards for the 2005 Performance
Year so that compensation will qualify as Performance-Based Compensation. In
addition, the Board may determine to submit the Plan to shareholders for
reapproval at such time, if any, required in order that compensation under the
Plan shall qualify as Performance-Based Compensation.

 

20. General Provisions.

 

(a) All notices and other communications required or permitted to be given under
this Plan shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed first class, postage prepaid, as follows (i) if
to the Company—at the principal business address of the Company to the attention
of the Corporate Secretary of the company; and (ii) if to any Grantee—at the
last address of the Grantee known to the sender at the time the notice or other
communication is sent.

 

(b) The adoption of the Plan shall not affect any other compensation plans in
effect for the company or any subsidiary of the Company, nor shall the Plan
preclude the Company from establishing any other forms of compensation for
employees of the Company or any subsidiary of the Company.

 

(c) The Plan shall be binding upon the Corporation, its successors and assigns,
and the Grantee, his executor, administrator and permitted transferees and
beneficiaries.

 